 
EXHIBIT 10.2.7

 
CALPINE CORPORATION
 
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
THIS AGREEMENT (this “Agreement”) is hereby entered into as of August 11, 2008
(the “Effective Date”), by and between Calpine Corporation (the “Company”) and
Thaddeus Miller (“Executive”) (hereinafter collectively referred to as “the
parties”).
 
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
 
1.
Term.  The initial term of this Agreement shall be for the period commencing on
the Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the fifth (5th) anniversary of the Effective Date (the “Employment
Term”).

 
2.
Employment.  During the Employment Term:

 
 
(a)
Executive shall be employed as Executive Vice President and Chief Legal Officer
of the Company.

 
 
(b)
Executive shall report directly to the President and Chief Executive
Officer. Executive shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised
by persons situated in a similar executive capacity. Unless otherwise consented
to by Executive, Executive’s principal place of employment shall be at the
Company’s headquarters in Houston, Texas.

 
 
(c)
Executive shall devote substantially full-time attention to the business and
affairs of the Company.  Executive may serve on the boards of directors of other
companies, subject to the approval of the Board (which approval shall be deemed
given in respect of service on boards on which Executive serves as of the
Effective Date), and may serve on civil or charitable boards or
committees.  Executive may manage personal and family investments, participate
in industry or charitable organizations and otherwise engage in charitable
activities and deliver lectures at educational institutions, so long as
such activities do not materially interfere with the performance of
Executive’s responsibilities hereunder.

 
3.
Annual Compensation.

 
 
(a)
Base Salary.  The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $700,000 per annum or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives.
 Such Base


 
 

--------------------------------------------------------------------------------

 

 
Salary shall be reviewed at least annually by the Compensation Committee of
the Board (the “Committee”), and may be increased in the sole discretion of the
Committee, but not decreased (any increased amount thereupon being the Base
Salary hereunder).
 
 
(b)
Incentive Compensation.  For each fiscal year of the Company ending during the
Employment Term, beginning with the 2008 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 90% of the Base Salary (the
“Target Bonus”) with the opportunity to receive a maximum annual cash bonus of
200% of the Base Salary, as recommended and approved by the Committee, if the
Company and Executive, as applicable, achieve reasonable performance targets set
by the Committee in consultation with Executive (“Incentive
Compensation”).  With respect to fiscal year 2008, Executive shall be entitled
to a prorated annual cash bonus (based on the period of Executive’s employment
during such year) (the “2008 Bonus”) which shall be based on an annual bonus
determined based on actual achievement of 2008 performance targets, but shall in
no event be less than the amount of the prorated Target Bonus (or, if greater,
the bonus that would have become payable based on the Company’s plan as of the
Effective Date).  Incentive Compensation shall be paid (i) in accordance with,
and subject to those terms and conditions of, the Company’s annual incentive
compensation plan which are administrative or, except with respect to the 2008
Bonus, which are required for compliance with Section 162(m) of the Internal
Revenue Code of 1986 (the “Code”); provided that nothing in the Company’s plan
shall apply adversely with respect to Executive to the extent inconsistent with
the express terms of this Agreement; and (ii) in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which the performance targets have been
achieved (or, for 2008, no later than such day of 2009). Executive shall be
required to repay any after-tax portion of Incentive Compensation received in
respect of any year in which Executive commits a willful (as defined in the last
sentence of Section 6(c)) and intentional act which directly results in a
material restatement of the Company’s earnings.  The Company shall have three
years from the date on which such Incentive Compensation is paid to seek such
clawback.

 
4.
Sign-On Compensation

 
 
(a)
Initial Equity Grant.

 
 
(i)
Sign-On Option Grant.  Effective as of the Effective Date, the Company shall
grant Executive stock options (the “Sign On Options”).  Executive shall be
granted 1,678,000 fully paid and nonassessable shares of the Company’s Common
Stock, par value $.001 per share, of which (i) 1,250,000 shares shall be granted
under the Calpine Corporation 2008 Equity Incentive Plan (the “Equity Plan”) and
(ii) 428,000 shares shall be granted outside of the Equity Plan, but shall be
subject to the same terms and conditions as are set forth in the Equity
Plan.  The Sign On Options shall be granted in four (4) tranches.  The
corresponding number of shares


 
2

--------------------------------------------------------------------------------

 

 
of Company Common Stock and the corresponding exercise price per share for each
tranche shall be as follows:  the first tranche of 345,000 shares shall have a
per share exercise price of $16.60; the second tranche of 394,000 shares shall
have a per share exercise price of $19.19; the third tranche of 443,000 shares
shall have a per share exercise price of $21.59; and the fourth tranche of
496,000 shares shall have a per share exercise price of $23.99.  The Sign On
Options shall have a term of seven years.  Except to the extent provided in
Section 8 or in this Section, the Sign On Options shall vest ratably over a five
year period, 20% on each anniversary of the date of grant, provided Executive is
employed on such dates by the Company.  Upon a Change in Control (as defined
below), each Sign On Option shall become fully vested and shall immediately be
cancelled, and, in exchange therefor, Executive shall be entitled to receive an
amount per share equal to the excess of the per share merger consideration, over
the per share exercise price of such Sign On Option.  Executive shall in all
cases be entitled to receive such amount fully in cash. Within 30 days of the
Effective Date, the Company shall file with the Securities and Exchange
Commission a registration statement on Form S-8 with respect to all shares of
Company Common Stock issuable pursuant to the Sign On Options and shall cause
such registration statement to remain in effect for so long as any of the Sign
On Options remain outstanding.
 
 
(ii)
In the event Executive commits a willful (as defined in the last sentence of
Section 6(c)) and intentional act which directly results in a material
restatement of the Company’s earnings, Executive shall be required to repay any
after-tax portion of income realized from the exercise of a Sign On Option which
vested in the year affected by the restatement.  Executive shall be permitted to
return the after-tax portion of the underlying stock in kind.  The Company shall
have three years from the date of the relevant vesting time to seek such
clawback.  To the extent affected options are not exercised at the end of such
three year period, they shall be forfeited. Executive will continue to hold
common stock equal to at least fifty percent (50%) of the after tax proceeds of
each Sign On Option exercise until Executive’s termination of employment;
provided that the requirement in this sentence shall not apply in any case where
the above clawback applies.  All Sign On Options shall be subject to the terms
and conditions set forth in the applicable plan and applicable award agreement
attached as Exhibit A hereto, to the extent not inconsistent with the express
terms of this Agreement (without regard to Exhibit A).

 
 
(b)
Sign-On Bonus.  Within two (2) business days following the Effective Date, the
Company shall pay Executive a lump sum cash signing bonus of $150,000.


 
3

--------------------------------------------------------------------------------

 

 
5.
Other Benefits.

 
 
(a)
Employee Benefits.  During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to employees generally, including, without
limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
 Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to senior executive officers of the
Company generally.

 
 
(b)
Executive Benefits.  During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to senior executives of the Company including, but
not limited to, the Company’s deferred compensation plans and any supplemental
retirement, deferred compensation, supplemental medical or life insurance or
other bonus or incentive compensation plans.  No additional compensation
provided under any of such plans shall be deemed to modify or otherwise affect
the terms of this Agreement or any of Executive’s entitlements hereunder.

 
 
(c)
Excess Taxes.  In the event that Executive shall become entitled to payments or
benefits provided by this Agreement or any other amounts in the “nature of
compensation,” whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company (collectively, the “Total
Payments”), and such Total Payments are subject, by reason of or in connection
with Executive’s employment hereunder, to any state, local or foreign taxes or
charges that may hereafter be imposed by any taxing authority that is in excess
of Executive’s federal taxes and taxes on such Total Payments imposed by the
state and locality of Executive’s residence (the “Excess Taxes”), then the
Company shall pay to Executive an additional amount (the “Excess Tax Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of any
such Excess Taxes on the Total Payments and any federal, state and local income
and employment taxes and Excess Taxes upon the Excess Tax Gross-Up Payment, and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Excess Tax Gross-Up Payment, shall be equal to
the Total Payments as if no such Excess Taxes had been imposed.  Any Excess Tax
Gross-Up Payments shall be made within ten (10) business days of the date of
notification that such Excess Tax is due and payable.

 
 
(d)
Business Expenses.  Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder.


 
4

--------------------------------------------------------------------------------

 

 
 
(e)
Office and Facilities.  During the Employment Term Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company, which facilities shall be adequate for the performance of
Executive’s duties hereunder.

 
 
(f)
Vacation and Sick Leave.  Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s  employment
under this Agreement, pursuant to the following:

 
 
(i)
Commencing on January 10, 2009, Executive shall be entitled to 30 days of
vacation per year in accordance with the vacation policies of the Company as in
effect from time to time (except that Executive shall be entitled to no more
than 15 vacation days for 2008 which may be used any time prior to January 10,
2009); vacation must be taken at such time or times as approved by the Board;
and

 
 
(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

 
6.
Termination.  The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below.

 
 
(a)
Disability.  The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or is reasonably expected to last for a
continuous period of not less than twelve (12) months, Executive is unable to
perform the core functions of Executive’s position (with or without reasonable
accommodation) for a period of six consecutive months or more, or is receiving
income replacement benefits, for a period of six consecutive months or more
under an accident and health plan covering employees of the Company.  Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.  If any question shall arise as to whether, during any period
Executive is disabled so as to be unable to perform the core functions of
Executive’s then existing position with or without reasonable accommodation,
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company, to
whom Executive or Executive’s guardian has no reasonable objection, as to
whether Executive is so disabled and how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  Executive shall cooperate with any reasonable request
of the physician in connection with such certification.  If such question shall
arise and Executive


 
5

--------------------------------------------------------------------------------

 

 
shall fail to submit such certification, the Company’s determination of such
issue shall be binding on Executive.  Nothing in this Section 6(a) shall be
construed to waive Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1933, 29 U.S.C. ss.2601
et seq. and the Americans With Disabilities Act, 424 S.C. ss.12101 et seq.
 
 
(b)
Death.  Executive’s employment shall be terminated as of the date of Executive’s
death.

 
 
(c)
Cause.  The Company may terminate Executive’s employment for “Cause,” effective
as of the date of the Notice of Termination (as defined in Section 7
below). “Cause” shall mean, for purposes of this Agreement: (a) Executive’s act
of fraud, dishonesty, misappropriation, or embezzlement with respect to the
Company; (b) Executive’s conviction of, or plea of guilty or no contest to, any
felony; (c) Executive’s violation of the Company’s drug policy or
anti-harassment policy; (d) Executive’s admission of liability of, or finding by
a court or the US Securities and Exchange Commission (or a similar agency of any
applicable state) of liability for, the violation of any “Securities Laws” (as
hereinafter defined) (excluding any technical violations of the Securities Laws
which are not criminal in nature). As used herein, the term “Securities Laws”
means any Federal or state law, rule or regulation governing the issuance or
exchange of securities, including without limitation the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder; (e) Executive’s failure after reasonable prior written notice from
the Company to comply with any valid and legal directive of the Board that is
not remedied within thirty (30) days of Executive being provided written notice
thereof from the Company or Executive’s willful gross negligence in performance,
or willful non-performance, of any of Executive’s duties and responsibilities
with respect to the Company that is not remedied within thirty (30) days of
Executive being provided written notice thereof from the Company; or (f) other
than as provided in clauses (a) through (e) above, Executive’s material breach
of any material provision of the employment agreement that is not remedied
within thirty (30) days of Executive being provided written notice
thereof.  Executive shall not have acted, and shall not be deemed for purposes
of this Agreement to have acted, in a “willful” manner if Executive acted, or
failed to act, in a manner that he believed in good faith to be in, or not
opposed to, the best interests of the Company.

 
 
(d)
Without Cause.  The Company may terminate Executive’s employment without Cause.
 The Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) not less than sixty (60) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such sixty-day notice period.

 
 
(e)
Good Reason.  Executive may terminate employment with the Company for Good
Reason (as defined below) by delivering to the Company a Notice of Termination
(as defined in Section 7 below) not less than sixty (60) days prior to the


 
6

--------------------------------------------------------------------------------

 

 
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such sixty-day notice period.  For purposes of this Agreement,
“Good Reason” means any of the following, in each case only if it occurs when
Executive is employed by the Company and then only if not consented to by
Executive in writing: (a) assignment of a position that is of a lesser rank than
held by Executive prior to the assignment and that results in Executive ceasing
to be an executive officer of a company with securities registered under the
Securities Exchange Act of 1934, or ceasing to be Executive Vice President and
Chief Legal Officer; (b) a diminution of Executive’s duties or responsibilities;
(c) the assignment of duties inconsistent with Executive’s title or
responsibilities; (d) failure to cause a successor to the Company’s business or
substantially all of the Company’s assets to assume the Employment Agreement;
(e) a material reduction in such Executive’s base salary or target bonus
opportunity (including an adverse change in performance criteria or a decrease
in ultimate target bonus opportunity); or (f) any change of more than thirty
(30) miles in the location of the principal place of employment of such
Executive immediately prior to the effective date of such change.  For purposes
of this definition, none of the actions described in clauses (a), (b) and
(c) above shall constitute “Good Reason” with respect to Executive if it was an
isolated and inadvertent action not taken in bad faith by the Company and if it
is remedied by the Company within thirty (30) days after receipt of written
notice thereof given by Executive (or, if the matter is not capable of remedy
within thirty (30) days, then within a reasonable period of time following such
thirty (30) day period, provided that the Company has commenced such remedy
within said thirty (30) day period); provided that “Good Reason” shall cease to
exist for any action described in clauses (a) through (f) above on the sixtieth
(60th) day following the later of the occurrence of such action or Executive’s
knowledge thereof, unless such Executive has given the Company written notice
thereof prior to such date.
 
 
(f)
Without Good Reason.  Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than sixty (60) days prior to the termination of Executive’s employment and
the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such sixty-day notice period.

 
7.
Notice of Termination.  Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).


 
7

--------------------------------------------------------------------------------

 

 
8.
Compensation Upon Termination.  Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the benefits
described in Section 8.  The benefits described in this Section 8 shall be in
lieu of and not in addition to any benefits Executive may become entitled to
under any of the Company’s severance plans or policies as in effect from time to
time.  For the avoidance of doubt, Executive shall not be eligible to
participate in the Calpine Corporation Change in Control and Severance Benefits
Plan.

 
 
(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

 
 
(i)
any accrued and unpaid Base Salary;

 
 
(ii)
any Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date;

 
 
(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date; and

 
 
(iv)
any accrued and unpaid vacation pay;

 
(the foregoing items in Sections 8(a)(i) through 8(a)(iv) being collectively
referred to as the “Accrued Compensation”).
 
 
(b)
Termination by the Company for Disability or by Reason of Death. If Executive’s
employment is terminated by the Company for Disability, the Company shall pay
Executive (or, if Executive’s employment is terminated by reason of Executive’s
death, Executive’s beneficiaries or estate):

 
 
(i)
the Accrued Compensation; and

 
 
(ii)
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on the Company’s actual
performance for such year relative to the target performance goals applicable to
Executive and shall be paid at the time it would otherwise have become payable;
and

 
 
(iii)
the Sign On Options shall become immediately vested and exercisable and shall
remain exercisable for their full original term; and

 
 
(iv)
the Company shall provide Executive (or, if Executive’s employment is terminated
by reason of Executive’s death, Executive’s dependents) with


 
8

--------------------------------------------------------------------------------

 

 
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the
time of Executive’s employment termination for the remainder of the original
Employment Term on terms no less favorable to Executive and Executive’s
dependents (including with respect to payment for the costs thereof) than those
in effect for executive officers of the Company immediately prior to such
termination, which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible.
 
 
(c)
Termination by the Company Without Cause or by Executive for Good Reason Other
Than in Connection with a Potential Change in Control or a Change in
Control.  If Executive’s employment by the Company shall be terminated by the
Company without Cause or by Executive for Good Reason, in each case other than
in the circumstances described in Section 8(d), then, subject to Section 15(e)
of this Agreement, Executive shall be entitled to the benefits provided in this
Section 8(c):

 
 
(i)
the Company shall pay to Executive the Accrued Compensation;

 
 
(ii)
the Company shall pay to Executive an amount equal to the Incentive Compensation
that Executive would have been entitled to receive in respect of the fiscal year
in which Executive’s termination date occurs, had Executive continued in
employment until the end of such fiscal year, which amount, determined based on
the Company’s actual performance for such year relative to the performance goals
applicable to Executive, shall be multiplied by a fraction (A) the numerator of
which is the number of days in such fiscal year through termination date and (B)
the denominator of which is 365 (the “Pro-Rata Bonus”);

 
 
(iii)
the Company shall pay to Executive as severance pay and in lieu of any further
Base Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within seventy (70) days following such termination (subject to Section
10), equal to one and one-half (1.5) times the sum of (A) Executive’s highest
Base Salary in the three (3) years preceding Executive’s date of termination and
(B) the Target Bonus with respect to the year of termination;

 
 
(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment termination
for eighteen (18) months following such termination on terms no less favorable
to Executive and Executive’s dependents (including with respect to payment for
the costs thereof) than those in effect for executive officers of the Company
immediately prior to


 
9

--------------------------------------------------------------------------------

 

 
such termination, which coverage shall become secondary to any coverage provided
to Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible;
 
 
(v)
outplacement services at the Company’s expense for a period of eighteen (18)
months following Executive’s date of termination; and

 
 
(vi)
those Sign On Options scheduled to vest within a period of thirty-six (36)
months following Executive’s date of termination shall become immediately vested
and exercisable and shall remain exercisable for a period of two (2) years
following Executive’s date of termination but in no event beyond their original
term; the remaining Sign On Options shall be forfeited as of the date of
Executive’s termination.

 
 
(d)
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control.  If Executive’s employment by the Company shall
be terminated by the Company without Cause or by Executive for Good Reason
within twenty-four (24) months following a Change in Control or within six (6)
months following a Potential Change in Control provided a Change in Control
occurs within nine (9) months following the Potential Change in Control, then in
lieu of the amounts due under Section 8(c) above, Executive shall be entitled to
the benefits provided in this Section 8(d).

 
 
(i)
the Company shall pay Executive any Accrued Compensation;

 
 
(ii)
the Company shall pay Executive any Pro-Rata Bonus;

 
 
(iii)
the Company shall pay Executive as severance pay and in lieu of any further Base
Salary or other compensation and benefits for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within seventy (70) days following such termination (subject to Section
10), equal to three (3) times the sum of (A) Executive’s highest Base Salary in
the three (3) years preceding Executive’s date of termination and (B) the Target
Bonus with respect to the year of termination, or the year of the Change in
Control, if higher; and

 
 
(iv)
the Company shall provide Executive with continued coverage under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment termination
for three (3) years following such termination on terms no less favorable to
Executive and Executive’s dependents (including with respect to payment for the
costs thereof) than those in effect for executive officers of the
Company immediately prior to such termination, which coverage shall become
secondary to any coverage provided to Executive by a subsequent employer; and

 
 
(v)
outplacement services at the Company’s expense for a period of eighteen (18)
months following Executive’s date of termination.


 
10

--------------------------------------------------------------------------------

 

 
 
(e)
No Mitigation.  Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(c)(iv) or 8(d)(iv)above, no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

 
 
(f)
Section 280G Excise Tax Gross-up.  Whether or not Executive becomes entitled to
the severance payments, if any of the payments or benefits received or to be
received by Executive (including without limitation any payment or benefits
received in connection with a Change in Control or Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments and benefits,
excluding the Gross-Up Payment, being hereinafter referred to as the “Total 280G
Payments”) will be subject to the Excise Tax, the Company shall pay to Executive
an additional amount (the “280G Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the Total 280G
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the 280G Gross-Up Payment, and after taking into account the phase out
of itemized deductions and personal exemptions attributable to the 280G Gross-Up
Payment, shall be equal to the Total 280G Payments.  Any 280G Gross-Up Payments
shall be made within ten (10) business days of the date of notification that
such Excise Tax is due and payable.

 
9.
Change in Control.

 
 
(a)
“Change in Control” means and shall be deemed to have occurred upon the first of
the following events to occur:

 
 
(i)
any person, entity or “group” (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of a majority
of either the then-outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

 
 
(ii)
individuals who, as of the Effective Date, constitute the Board of Directors (as
of such date, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each


 
11

--------------------------------------------------------------------------------

 

 
case, other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Incumbent Board; or
 
 
(iii)
the consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than fifty percent (50%) of
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity’s
then-outstanding voting securities, or approval by the stockholders of the
Company of a liquidation or dissolution of the Company or consummation of the
sale of all or substantially all of the assets of the Company (determined on a
consolidated basis).

 
 
(b)
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 
 
(c)
A “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following shall have occurred:

 
 
(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; or

 
 
 
(ii)
the Company or any person, entity or “group” (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control; or

 
 
(iii)
the acquisition (other than from the Company) by any person, entity or “group”
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but
excluding, for this purpose, the Company or its subsidiaries, or any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifteen percent
(15%) or more of either the then-outstanding shares

 

 
12

--------------------------------------------------------------------------------

 

of common stock or the combined voting power of the Company’s then-outstanding
voting securities entitled to vote generally in the election of directors; or
 
 
(iv)
the Committee adopts a resolution to the effect that a Potential Change in
Control has occurred.

 
 
10.
Section 409A.

 
 
(a)
To the extent applicable, it is intended that this Agreement comply with the
provisions of Code Section 409A and this Agreement will be administered and
interpreted in a manner consistent with this intent.  Notwithstanding anything
contained herein to the contrary, for all purposes of this Agreement, Executive
shall not be deemed to have had a termination of employment unless Executive has
incurred a separation from service from the Company within the meaning of Code
Section 409A and, to the extent required to avoid accelerated taxation and/or
tax penalties under Code Section 409A, payments under this Agreement that would
otherwise be payable during the six-month period after the date of termination
shall instead be paid on the first business day after the expiration of such
six-month period.  In addition, for purposes of this Agreement, each amount to
be paid and each installment payment shall be construed as a separate identified
payment for purposes of Code Section 409A.  With respect to expenses eligible
for reimbursement under the terms of this Agreement, (i) the amount of such
expenses eligible for reimbursement in any taxable year shall not affect the
expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Code
Section 409A.  With respect to any payments of tax gross ups, including without
limitation the Gross-Up Payment, to which Executive becomes entitled under the
terms of this Agreement, such payments shall be made by the Company no later
than the end of the calendar year following the calendar year in which Executive
remits the related tax, except to the extent earlier payment is provided for
herein.

 
Notwithstanding the foregoing, in the event that any payments, benefits, or
distributions (or any acceleration of any payments, benefits, or distributions)
(collectively, the “Section 409A Payments”) made or provided to Executive under
this Agreement (or any other plan, policy, arrangement, or agreement of the
Company) become subject to the interest and additional tax imposed by Code
Section 409A(a)(1)(B) (the “Section 409A Tax”), the Company shall pay to
Executive an additional amount (the “Section 409A Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of the Section 409A Tax on
the Section 409A Payments and any federal, state and local income and employment
taxes and Section 409A Tax upon the Section 409A Gross-Up Payment, and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to the Section 409A Gross-Up Payment, shall be equal to the Section
409A Payments.  Any Section 409A Gross-Up Payment shall be made within ten

 
13

--------------------------------------------------------------------------------

 

 
(10) business days of the date of notification that such Section 409A Tax is due
and payable.
 
11.
Proprietary Information and Records.

 
 
(a)
“Proprietary Information” means confidential or proprietary information,
knowledge or data concerning (1) the businesses, strategies, operations,
financial affairs, organizational matters, personnel matters, budgets, business
plans, marketing plans, studies, policies, procedures, products, ideas,
processes, software systems, trade secrets and technical know-how of the Company
and its affiliates (the “Group”), (2) any other matter relating to the Group,
(3) any matter relating to clients of the Group or other third parties having
relationships with the Group and (4) any confidential information from which the
Group derives business advantage or economic value.  Proprietary Information
includes (A) the names, addresses, phone numbers and buying habits and
preferences and other information concerning clients and prospective clients of
the Group, and (B) information and materials concerning the personal affairs of
employees of the Group.  In addition, Proprietary Information may include
information furnished to Executive orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement. Proprietary Information does not include information (X) that
was or becomes generally available to Executive on a non-confidential basis, if
the source of this information was not reasonably known to Executive to be bound
by a duty of confidentiality, (Y) that was or becomes generally available to the
public, other than as a result of a disclosure by Executive, directly or
indirectly, or (Z) that Executive can establish was independently developed by
Executive without reference to Proprietary Information.

 
 
(b)
Executive acknowledges that he will obtain or create Proprietary Information in
the course of Executive’s involvement in the Group’s activities and may already
have Proprietary Information. Executive agrees that the Proprietary Information
is the exclusive property of the Group. In addition, nothing in this Agreement
will operate to weaken or waive any rights the Group may have under statutory or
common law, or any other agreement, to the prohibition of unfair competition or
the protection of trade secrets, confidential business information and other
confidential information.

 
 
(c)
Executive will use and disclose Proprietary Information only for the Group’s
benefit and in accordance with any restrictions placed on its use or disclosure
by the Group.

 
 
(d)
After the termination of Executive’s employment, Executive will not use or
disclose any Proprietary Information for any purpose. For the avoidance of
doubt, but without limitation of the foregoing, after termination of Executive’s
employment, Executive will not directly or indirectly use Proprietary
Information from which the Group derives business advantage or economic benefit
to solicit, impair or interfere with, or attempt to solicit, impair or interfere
with, any person


 
14

--------------------------------------------------------------------------------

 

 
or entity, who, at the time of the termination of Executive’s employment, is
then a customer, vendor or business relationship of the Group (or who Executive
knew was a potential customer, vendor or business relationship of the Company
within the six months prior to the termination of Executive’s Employment).
 
 
(e)
Within five (5) business days following the termination of Executive’s
employment hereunder, Executive will on request return to the Company all
written Proprietary Information that has been provided to Executive and
Executive will destroy all copies of any analyses, compilations, studies or
other documents prepared by Executive or for Executive’s use containing or
reflecting any Proprietary Information (provided that Executive may retain a
copy of his contacts list and the contents thereof).

 
12.
Covenant Not to Solicit, Not to Disparage and to Cooperate in Litigation.

 
 
(a)
Covenant Not to Solicit.  During the Employment Term and for period of twelve
(12) months after termination of Executive’s employment, Executive will not
directly or indirectly, (i) solicit or attempt to solicit anyone who, at the
time of the termination of Executive’s employment, is then an employee of the
Group (or who was an employee of the Group within the six months prior to the
termination of Executive’s Employment) to resign from the Group or to apply for
or accept employment with any company or other enterprise, (ii) solicit any
Customer to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company, (iii) transact business with
any Customer that would cause Executive to be a Competitive Enterprise, or (iv)
interfere with or damage any relationship between the Group and a Customer.  For
purposes of this Agreement, (i) a “Customer” means any customer of the Group or
prospective customer of the Group contacted and materially and specifically
pursued during Exectuive’s employment by the Group to whom Executive provided
services, or for whom Executive transacted business, or whose identity became
known to Executive in connection with Executive ‘s relationship or employment
with the Group, and (ii) “Solicit” means any communication of any kind,
regardless of who initiates it, that in any invites, advises, encourages or
requests any person to take or refrain from taking any action. The provisions of
this Section 12(a) shall not apply following a Change in Control.

 
 
(b)
Nondisparagement.  During and after Executive’s employment with the Company, the
parties mutually covenant and agree that neither will directly or indirectly
disparage the other, or make or solicit any comments, statements, or the like to
any clients, competitors, suppliers, employees or former employees of the
Company, the press, other media, or others that may be considered derogatory or
detrimental to the good name or business reputation of the other party.  Nothing
herein shall be deemed to constrain either party’s cooperation in any Board
authorized investigation or governmental action, or to prohibit competition
otherwise permitted hereunder.  In the event of Executive’s termination or the
non-renewal of this Agreement, Executive and Company shall agree on any press
release relating to such termination or non-renewal and the Company and


 
15

--------------------------------------------------------------------------------

 

 
Executive shall not publicly discuss or comment on Executive’s termination or
non-renewal in any manner other than as mutually agreed in the press release.
 
 
(c)
Cooperation in Any Investigations and Litigation.  For a period of no more than
one year after termination of employment, Executive agrees that Executive will
reasonably cooperate with the Company, and its counsel, in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which Executive was involved or of which Executive has knowledge as a
result of Executive’s service with the Company by providing truthful
information.  The Company agrees promptly to reimburse Executive for reasonable
expenses reasonably incurred by Executive, together with hourly charges at the
rate of $1,000 per hour, in connection with Executive’s cooperation pursuant to
this Section 12(c).  Nothing herein shall require Executive to devote more than
six (6) hours per week or four (4) days per month of time to such matters, to
travel material distances in connection therewith or to take any action that
would materially interfere with Executives duties for a subsequent recipient of
his services.  Executive agrees that, in the event Executive is subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony (in a deposition, court proceeding or otherwise) which in any way
relates to Executive’s employment by the Company, Executive will, to the extent
not legally prohibited from doing so, give prompt notice of such request to the
Chief Legal Officer of the Company so that the Company may contest the right of
the requesting person or entity to such disclosure before making such
disclosure.  Nothing in this provision shall require Executive to violate
Executive’s obligation to comply with valid legal process.

 
 
(d)
Work Product.  Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Group, actual or
anticipated, or to any actual or anticipated research and development conducted
in connection with the business of the Group, and all existing or
future products or services, which are conceived, developed or made by Executive
(alone or with others) during the term of this Agreement for the Group (“Work
Product”) belong to the Company.  Executive will reasonably cooperate fully,
without cost to Executive, in the establishment and maintenance of all rights of
the Group in such Work Product.  The provisions of this Section 12(d) will
survive termination of this Agreement indefinitely to the extent necessary to
require actions to be taken by Executive after the termination of this Agreement
with respect to Work Product created during the term of this Agreement.

 
 
(e)
Blue Pencil.  It is the intent and desire of Executive and the Company that
the provisions of this Section 12 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 12 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be


 
16

--------------------------------------------------------------------------------

 

 
invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made.
 
 
(f)
Survive.  Executive’s obligations under this Section 12 shall survive, in
accordance with its terms, the termination of the Employment Term.

 
13.
Remedies for Breach of Obligations under Sections 11 or 12 hereof.  Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive’s
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive’s obligations under Sections  11 or 12 hereof.

 
14.
Representations and Warranties by Executive.  Executive represents and warrants
to the Company that the execution and delivery by Executive of this Agreement do
not, and the performance by Executive of Executive’s obligations hereunder will
not, with or without the giving of notice or the passage of time, or both: (a)
violate any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to Executive; or (b) conflict with, result in the
breach of any provisions of or the termination of, or constitute a default
under, any agreement to which Executive is a party or by which Executive is or
may be bound.

 
15.
Miscellaneous.

 
 
(a)
Successors and Assigns.

 
 
(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 
 
(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal personal representatives.

 
 
(b)
Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement (including the Notice
of Termination) shall be in


 
17

--------------------------------------------------------------------------------

 

 
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chairman of the Compensation Committee
of the Board and a copy to Regina Olshan, Esq., Skadden, Arps, Slate, Meagher &
Flom LLP, 4 Times Square, New York, NY 10036.  All notices to Executive shall be
delivered to him at the address on record with the Company with a copy to Andrew
L. Oringer, Esq., John M. Reiss, Esq. and Michael S. Shenberg, Esq., White &
Case LLP, 1155 Avenue of the Americas, New York, NY 10036.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
 
 
(c)
Indemnification, D&O Coverage.  The Company shall indemnify Executive, to the
fullest extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by Executive, including the cost and expenses of
legal counsel, in connection with any action, suit or proceeding to which
Executive may be made a party by reason of Executive being or having been an
officer, director, or employee of the Company or any of its subsidiaries or
affiliates (“Proceeding”). Such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee, agent,
manager, trustee, consultant or representative of the Company and shall inure to
the benefit of his heirs, executors and administrators.  Executive shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges)
reasonably incurred by him in connection with any such Proceeding, any such
advancement to be made within 15 days after Executive gives written notice,
supported by reasonable documentation, requesting such advancement.  Such notice
shall include an undertaking by Executive to repay the amounts advanced to the
extent that he is ultimately determined not to be entitled to indemnification
against such costs and expenses.  Nothing in this Agreement or elsewhere shall
operate to limit or extinguish any right to indemnification, advancement of
expenses, or contribution that Executive would otherwise have (including,
without limitation, by agreement or under applicable law). Executive shall be
covered during the Employment Term and thereafter for as long as any executive
is covered (but in no event for less than six (6) years) by officer and director
liability insurance, in amounts and on terms no less favorable than those in
effect on the Effective Date, which insurance shall be paid by the Company.

 
 
(d)
Withholding.  The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.


 
18

--------------------------------------------------------------------------------

 

 
 
(e)
Release of Claims.  The termination benefits described in Section 8(c) of this
Agreement shall be conditioned on Executive delivering to the Company, a signed
release of claims in the form of Exhibit B hereto within sixty (60) days
following Executive’s termination date, and not revoking Executive’s consent to
such release of claims within seven (7) days of such execution; provided,
however, that Executive shall not be required to release any rights Executive
may have to be indemnified by the Company under Section 15(c) of this Agreement.

 
 
(f)
Modification.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 
 
(g)
Attorneys’ Fees and Professional Fees.  The Company shall pay all reasonable
legal and consulting fees and related expenses, up to a maximum amount of
$35,000, incurred by Executive in connection with the negotiation of this
Agreement. Executive acknowledges that he has had the opportunity to consult
with legal counsel of his choice in connection with the drafting, negotiation
and execution of this Agreement and related employment arrangements.  The
Company shall pay, at least monthly, all costs and expenses, including without
limitation attorneys’ fees and disbursements, of the Company and Executive in
connection with any legal proceeding or other action, whether or not instituted
by the Company or the Executive, relating to the enforcement of any of the
provisions of this Agreement, or the obtaining of money damages for the breach
thereof; provided that, if the Company prevails (as affirmatively determined by
the judge or other decisionmaker presiding over the proceeding) on each and
every material issue, then the Executive shall pay his own costs and expenses
and promptly (and in no event more than 60 days after demand therefor by the
Company) return to the Company any amounts previously paid by the Company under
this sentence.

 
 
(h)
Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

 
 
(i)
No Conflicts.  Executive represents and warrants to the Company
that Executive is not a party to or otherwise bound by any agreement or
arrangement (including, without limitation, any license, covenant, or commitment
of any nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or


 
19

--------------------------------------------------------------------------------

 

 
inhibit Executive’s ability to execute this Agreement or to carry
out Executive’s duties and responsibilities hereunder.
 
 
(j)
Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 
 
(k)
Certain Tax Assumptions.  For purposes of determining the amount of the Excess
Tax Gross-Up Payment, the 280G Gross-Up Payment and the Section 409A Gross-Up
Payment, Executive shall be deemed to pay U.S. federal income taxes at the
highest marginal rate of U.S. federal income taxation in the calendar year in
which any of the foregoing gross-up payments are to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of Executive’s residence for the calendar year in which any of the foregoing
gross-up payments are to be made, net of the maximum reduction in U.S. federal
income taxes which could be obtained from deduction of such state and local
taxes if paid in such year.

 
 
(l)
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

 
 
(m)
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 


 
[SIGNATURE PAGE FOLLOWS]

 
20

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.





 
CALPINE CORPORATION
             
By:
/s/  William J. Patterson
   
Title:    
   
    William J. Patterson
       
EXECUTIVE
             
By:
/s/  W. Thaddeus Miller
   
Name:  W. Thaddeus Miller




 
21

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
 
CALPINE CORPORATION
 
EXECUTIVE SIGN ON
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 


 
OPTION granted on August 11, 2008 (the “Grant Date”), by Calpine Corporation, a
Delaware corporation (the “Company”), to Thaddeus Miller (the “Grantee”)
pursuant to this Non-Qualified Stock Option Agreement (“Stock Option
Agreement”).
 
1.
GRANT OF OPTION.  The Company hereby grants to the Grantee the irrevocable
Option to purchase, on the terms and subject to the conditions set forth herein
and in the Employment Agreement between the Company and the Grantee, dated
August 11, 2008 (the “Employment Agreement”), and (except as otherwise provided
herein) the Plan (as defined below), 1,678,000 fully paid and nonassessable
shares of the Company’s Common Stock, par value $.001 per share.  The Company
grants the Option to the Grantee in four (4) tranches (each a “Tranche”).  The
corresponding number of shares of Company Common Stock and the corresponding
exercise price per share for each Tranche is set forth below.





Tranche
Number of Shares
Exercise Price
     
Tranche 1
345,000
$16.60
     
Tranche 2
394,000
$19.19
     
Tranche 3
443,000
$21.59
     
Tranche 4
496,000
$23.99

 
Options in Tranches 1, 2 and 3, and 68,000 of those Options in Tranche 4 which
are scheduled to vest on the first anniversary of the Grant Date in accordance
with Section 3 below are granted pursuant to the Company’s 2008 Equity Incentive
Plan (the “Plan”), a copy of which is attached hereto.  The remaining Options
shall be granted outside of the Plan but shall be deemed and treated for all
purposes hereunder as though granted under the Plan and subject to its terms and
conditions to the same extent as the Options granted hereunder which are granted
pursuant to the Plan.  Except as otherwise set forth herein, the Option is
subject, or deemed subject, as applicable, in its entirety to all the applicable
provisions of the Plan as in effect on the Grant Date, which are hereby
incorporated

 
1

--------------------------------------------------------------------------------

 

 
herein by reference.  The Option is not intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code. Except as otherwise
provided herein, or unless the context clearly indicates otherwise, capitalized
terms not otherwise defined herein shall have the same definitions as provided
in the Plan or as provided in the Employment Agreement.
 
2.
PERIOD OF OPTION.  The period of the Option shall commence on the Grant Date and
shall expire on the seventh (7th) anniversary of the Grant Date (the “Option
Period”). The Option (or any lesser amount thereof) may be exercised from time
to time during the Option Period as to the number of Total Shares allowable
under Section 3 below and the Plan.

 
 
3.
EXERCISE OF OPTION.  Except to the extent otherwise provided in Sections 4 and 8
of the Employment Agreement, each Tranche of the Option shall vest ratably on
each of the first, second, third, fourth, and fifth anniversaries of the Grant
Date; provided, however, that the Grantee must be continuously employed by the
Company beginning on the Grant Date through each applicable vesting date.

 
 
4.
TERMINATION OF EMPLOYMENT.  In the event that the Grantee’s employment with the
Company is terminated by the Company without Cause or by the Grantee for Good
Reason other than in connection with a Potential Change in Control or a Change
in Control, Section 8(c)(vi) of the Employment Agreement shall govern.  In the
event that the Grantee’s employment with the Company is terminated for
Disability or by reason of the Grantee’s death, Section 8(b)(iii) of the
Employment Agreement shall govern.  In the event that the Grantee’s employment
with the Company is terminated by the Company for Cause, any portion of the
Option that remains outstanding, whether vested or unvested, shall immediately
terminate as of the date of such termination.  In the event of termination of
employment by the Grantee without Good Reason, any unvested portion of the
Option shall immediately terminate, and any vested portion of the Option shall
remain exercisable for a period of 90 days following such termination and shall
terminate thereafter.  All capitalized terms in this Section 4 shall have the
definitions ascribed to them in the Employment Agreement.

 
 
5.
CHANGE IN CONTROL.  In the event of a Change in Control (as defined in the
Employment Agreement), Section 4(a)(i) of the Employment Agreement shall govern,
and accordingly, each Option shall become fully vested and shall immediately be
cancelled, and, in exchange therefor, the Grantee shall be entitled to receive
an amount per share equal to the excess of the per share merger consideration,
over the per share exercise price of such Option.  The Grantee shall in all
cases be entitled to receive such amount fully in cash.

 
 
6.
SECURITIES ACT REQUIREMENTS.  In addition to the requirements set forth herein
and in the Plan, (i) the Option shall not be exercisable in whole or in part,
and the Company shall not be obligated to issue any shares of Common Stock
subject to any such


 
2

--------------------------------------------------------------------------------

 

 
Option, if such exercise and sale or issuance would, in the opinion of counsel
for the Company, violate the Securities Act of 1933 (the “1933 Act”) or other
Federal or state statutes having similar requirements, as they may be in effect
at that time; and (ii) each Option shall be subject to the further requirement
that, at any time that the Committee shall determine, in its discretion, that
the listing, registration or qualification of the shares of Common Stock subject
to such Option under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issuance
of shares of Common Stock, such Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.
 
 
7.
METHOD OF EXERCISE OF OPTION.  Subject to the provisions of the Plan and Section
6 hereof, the exercise price of Common Stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash or by certified or bank check at the time the Option is
exercised or (ii) upon such reasonable terms as the Committee shall approve, the
exercise price may be paid, in the discretion of the Grantee: (A) by delivery to
the Company of other Common Stock, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Grantee identifies for delivery specific shares of
Common Stock that have a Fair Market Value on the date of attestation equal to
the exercise price (or portion thereof) and receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (B) a “cashless” exercise program established with
a broker, if such a program is in place; (C) by reduction in the number of
shares of Common Stock otherwise deliverable upon exercise of such Option with a
Fair Market Value equal to the aggregate exercise price at the time of exercise,
or (D) in any other form of legal consideration that may be acceptable to the
Committee. The purchase price of Common Stock acquired pursuant to the Option
that is paid by delivery (or attestation) to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes). Notwithstanding the foregoing, during any
period for which the Common Stock is publicly traded (i.e., the Common Stock is
listed on any established stock exchange or a national market system) an
exercise by the Grantee that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company,
directly or indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act
(codified as Section 13(k) of the Exchange Act) shall be prohibited with respect
to this award.

 
 
8.
OTHER LIMITATIONS, REQUIREMENTS, PROTECTIONS, ETC.  The Grantee shall be subject
to all other terms and conditions relating to the Option as set forth in the
Employment Agreement, including but not limited to, the clawback and share
holding


 
3

--------------------------------------------------------------------------------

 

 
requirements set forth in Section 4(a)(ii) therein.  It is expressly
acknowledged and agreed that nothing in this Stock Option Agreement or the Plan
shall be inconsistent in a manner adverse to the Grantee with, or otherwise
limit adversely to the Grantee, the express terms of the Employment Agreement,
and, in the case of any conflict between the Employment Agreement, on the one
hand, and this Stock Option Agreement or the Plan, on the other, the Employment
Agreement shall control to the extent favorable to the Grantee.  For purposes of
the foregoing sentence, the “Employment Agreement” excludes any attachments
thereto of a form of stock option agreement, whether or not identical to this
Stock Option Agreement.  Notwithstanding any provision hereof or of the Plan,
any provision in the Plan giving the Company or any committee or other affiliate
thereof the right, authority or discretion to interpret this Stock Option
Agreement shall be of no force or effect in respect of this Stock Option
Agreement.
 
 
9.
TRANSFERABILITY.  The Option is not transferable otherwise than by will or
pursuant to the laws of descent and distribution, and is exercisable during the
Grantee’s lifetime only by the Grantee.

 
 
10.
BINDING AGREEMENT.  This Stock Option Agreement shall be binding upon and shall
inure to the benefit of any successor or assign of the Company, and, to the
extent herein provided, shall be binding upon and inure to the benefit of the
Grantee’s beneficiary or legal representatives, as they case may be.

 
 
11.
ENTIRE AGREEMENT.  This Stock Option Agreement, the Plan, and the Employment
Agreement set forth the entire agreement of the parties with respect to the
Option granted hereby and may not be changed orally but only by an instrument in
writing signed by the party against whom enforcement of any change, modification
or extension is sought.  (Without limiting any protection the Grantee may
otherwise have, the Plan shall not be amended in any way that adversely affects
the Grantee or the Option without the prior written consent of the Grantee.)

 
 
12.
ELECTRONIC DELIVERY AND SIGNATURES.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option or to participation in the
Plan or to future options that may be granted under the Plan by electronic means
or to request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company. If the Company establishes
procedures of an electronic signature system for delivery and acceptance of Plan
documents (including any Award Agreement like this Option), the Grantee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature.

 

 
4

--------------------------------------------------------------------------------

 

 
13.
WITHHOLDING OF TAX.  To the extent that the exercise of the Option or the
disposition of shares of Company’s Common Stock acquired by exercise of the
Option results in compensation income to the Grantee for federal or state income
tax purposes, the Grantee shall pay to the Company at the time of such exercise
or disposition such amount of money or, if the Company so determines, shares of
Common Stock, as the Company may require to meet its obligation under applicable
tax laws or regulations and, if the Grantee fails to do so, the Company is
authorized to withhold from any cash remuneration then or thereafter payable to
the Grantee, any tax required to be withheld by reason of such resulting
compensation income or the Company may otherwise refuse to issue or transfer any
shares otherwise required to be issued or transferred pursuant to the terms
hereof.

 
 
14.
ADJUSTMENTS/CHANGES IN CAPITALIZATION. This award is subject to the adjustment
provisions set forth in the Plan.

 
 
[SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 

 
Subject to Section 12 above, if the foregoing is in accordance with your
understanding and approved by you, please so confirm by signing and returning
the duplicate of this Stock Option Agreement enclosed for that purpose.





 
CALPINE CORPORATION
             
By:
      /s/   William J. Patterson       William J. Patterson



The foregoing is in accordance with my understanding and is hereby confirmed and
agreed to as of the Grant Date.





         /s/   W. Thaddeus Miller     W. Thaddeus Miller  
Grantee








 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


 
FORM OF RELEASE AGREEMENT
 
 
THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of _________,
____, by and between ______________ (“Executive”) and Calpine Corporation (the
“Company”).
 
 
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of [_____________, 2008],
(the “Employment Agreement”), Executive, for himself and his successors and
assigns, executors and administrators, now and forever hereby releases and
discharges the Company, together with all of its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives and attorneys, and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (hereinafter collectively referred to as the “Releasees”) from any and
all rights, claims, charges, actions, causes of action, complaints, sums of
money, suits, debts, covenants, contracts, agreements, promises, obligations,
damages, demands or liabilities of every kind whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which Executive or Executive’s executors, administrators, successors or assigns
ever had, now has or may hereafter claim to have by reason of any matter, cause
or thing whatsoever:  (i) arising from the beginning of time up to the date of
the Release including, but not limited to (a) any such Claims relating in any
way to Executive’s employment relationship with the Company or any of the
Releasees, and (b) any such Claims arising under any federal, local or state
statute or regulation, including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Employee Retirement Income Security Act of 1974, and/or the
applicable state law against discrimination, each as amended, (ii) the
termination of Executive’s employment relationship with the Company or any of
the Releasees; (iii) arising under or relating to the Employment Agreement; (iv)
relating to wrongful employment termination; or (v) arising under or relating to
any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair:  (A) any rights Executive may have, from
and after the date the Release is executed, under Section 8 of the Employment
Agreement; (B) any rights to indemnification or advancement that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or under any policy or agreement (and, without limiting the foregoing,
any and all rights under Section 12(b) of the Employment Agreement); (C) any
rights Executive may have to benefits under employee benefit plans or incentive
compensation plans of the Company in accordance with their terms; (D)
Executive’s ability to bring appropriate proceedings to enforce the Release; (E)
any rights under the provisions of the Employment Agreement or the Stock


 
1

--------------------------------------------------------------------------------

 

 
Option Agreement referred to therein which in accordance with their terms
continue in effect or otherwise apply after the date hereof (including without
limitation rights under the gross-up provisions of the Employment Agreement and
rights under Section 12(f) of the Employment Agreement); or (F) any Claims
Executive may have that cannot be waived under applicable law (collectively, the
“Excluded Claims”).  Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.
 
2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

 
3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the
Release.  Executive understands and agrees that Executive has the right and has
been given the opportunity to review the Release with an attorney of Executive’s
choice should Executive so desire.  Executive also agrees that Executive has
entered into the Release freely and voluntarily. Executive further acknowledges
and agrees that Executive has had at least [twenty-one (21)] [forty-five (45)]
calendar days to consider the Release, although Executive may sign it sooner if
Executive wishes.  In addition, once Executive has signed the Release, Executive
shall have seven (7) additional days from the date of execution to revoke
Executive’s consent and may do so by writing to:  ___________.  The Release
shall not be effective, and no payments shall be due hereunder, until the eighth
(8th) day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date.

 
4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.

 
5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims.  Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 
6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the


 
2

--------------------------------------------------------------------------------

 

 
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.
 
7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware.  If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 
8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 


 
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.



                 
CALPINE CORPORATION
 
EXECUTIVE

 
 
3